Name: Commission Regulation (EEC) No 573/83 of 14 March 1983 on communications from Member States to the Commission with regard to peas and field beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 3 . 83 Official Journal of the European Communities No L 69/5 COMMISSION REGULATION (EEC) No 573/83 of 14 March 1983 on communications from Member States to the Commission with regard to peas and field beans number of producers who are members of bodies approved in accordance with Article 8 (2) of Regula ­ tion (EEC) No 2036/82. Article 2 Member States shall transmit to the Commission, for each month, within 21 days following the end of that month, the following information, compiled separately for peas and field beans :  the quantities for which the aids referred to in Article 3 ( 1 ) and (2) of Regulation (EEC) No 1431 /82 have been requested, broken down in accordance with those paragraphs,  the quantities placed under supervision as referred to in the second indent of Article 5 ( 1 ) of Regula ­ tion (EEC) No 2036/82. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), and in particular Article 5 thereof, Whereas, in order to ensure sound management of the measures provided for peas and field beans, Member States must keep the Commission informed about the implementation of the various measures provided for in Council Regulation (EEC) No 2036/82 (2), and in Commission Regulation (EEC) No 2192/82 (3), as last amended by Regulation (EEC) No 3472/82 (4) ; Whereas to that end certain information on the situa ­ tion with regard to approved bodies and to production, markets and the pattern of trade in peas and field beans must be communicated by Member States to the Commission at regular intervals ; Whereas, however, such communication should be kept to a strict minimum and should make allowance for the administrative facilities at present available in the Member States ; Whereas, in the interests of efficient administration, all the obligations falling on Member States as regards the information to be sent at regular intervals to the Commission should be included in this Regulation and Commission Regulation (EEC) No 435/79 (*) should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, Article 3 Member States shall transmit to the Commission for each quarter, within 21 days following the end of March, June, September and December each year, the following information compiled separately for peas and field beans :  the number of certificates issued as referred to in Article 4 (2) of Regulation (EEC) No 2036/82, together with the quantities concerned,  the quantities for which Article 32 of Regulation (EEC) No 2192/82 has been applied,  the quantities for which Article 33 of Regulation (EEC) No 2192/82 has been applied . HAS ADOPTED THIS REGULATION : Article 1 Member States shall transmit to the Commission within 30 days of approval , the names, addresses and Article 4 Member States shall transmit to the Commission before 1 September each year, for the preceding marketing year, the following information compileci separately for peas and field beans :  the quantities actually used, broken down ir accordance with the subdivisions of Article 16 oJ Regulation (EEC) No 2192/82,  the quantities actually used by the approvec bodies, (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 219, 28 . 7 . 1982, p. 1 . ,3) OJ No L 233, 7 . 8 . 1982, p. 5 . {*) OJ No L 365, 24. 12 . 1982, p. 29 . ,5) OJ No L 53, 3 . 3 . 1979, p. 25 . No L 69/6 Official Journal of the European Communities 15. 3 . 83 1982, broken down, where specified, by the periods referred to in the Article concerned.  the number of contracts lodged in accordance with Article 4 ( 1 ) of Regulation (EEC) No 2036/82, together with the quantities and/or areas under cultivation covered by them,  the number of declarations of delivery lodged in accordance with Article 4 ( 1 ) of Regulation (EEC) No 2036/82, together with the quantities covered by them. Article 5 Member States shall transmit to the Commission, by 30 April 1983 , the information required by Articles 1 to 3 which relates to the period starting on 1 July Article 6 Regulation (EEC) No 435/79 is hereby repealed. Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 March 1983 . For the Commission Poul DALSAGER Member of the Commission